NO. 2849

IN THE SUPREME C©URT OF THE STATE OF HAWAlT

STATE OF HAWATl, Petitioher~Appellee,

VS .

MlCHAEL TOLENTlNO, Respohdent~Appellant.`
(CR. NO. 1

O2~l-28l6}

    

STATE or HAWA:‘_:, Fiainx:iff, ' 
VS.  1

FLORDELlNO DELOS SANTOS, Defendant.
(CR. NO. 02-l~28l7)

CERTlORARl TO THE lNTERMEDlATE COURT OF APPEALS

ORDER REJECTlNG APPLICATION FOR WRIT OF CERTlORARl
(By: Nakayama, J., for the courtW

Petitioher-Appellee'S application for writ of

20lO, is hereby rejected.

certiorari filed on January 4,

February l8, 20lO.

DATED: Hoholulu, Hawafi,

FOR THE COURT:

`>CLmA0LLX°7N%#QM¢1Hy“9v

Ae5ociate JuStice

 

Delahie D. PreScott-Tate,
Deputy Pro5ecuting Attorhey,
for petitioner-appellee
State of Hawafi

oh the application

and Recktehwald, JJ.

C.J., Nakayama, Acoba, Duffy,

lConsidered by: Mooh,